Case 2:17-cv-04458-PKC-RLM Document 103 Filed 07/07/20 Page 1 of 2 PageID #: 1405




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  RONALD A. NIMKOFF,

                                  Plaintiff,
                                                                 MEMORANDUM & ORDER
                    - against -                                   17-CV-4458 (PKC) (RML)

  GARTH H. DRABINSKY, and MYRON I.
  GOTTLIEB,

                                  Defendants.
  -------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

           Pro se Plaintiff Ronald Nimkoff, an attorney, brought this action on July 28, 2017, alleging

  that Defendants Myron Gottlieb and Garth Drabinsky, his former clients, failed to make payments

  due and owing under two promissory notes executed in September 2015.                 (See generally

  Complaint, Dkt. 1.) On October 4, 2019, Plaintiff moved for default judgment against Defendant

  Gottlieb. (Dkt. 55.) This motion was referred to the Honorable Roanne L. Mann, United States

  Magistrate Judge, for a Report and Recommendation (“R&R”) pursuant to 28 U.S.C. § 636(b) and

  Local Rule 72.1(d). 1

           On June 9, 2020, Judge Mann recommended that Plaintiff’s motion for default judgment

  against Defendant Gottlieb be granted in substantial part, and that Plaintiff be awarded

  (1) $376,928.65 in unpaid principal; (2) interest on the unpaid principal calculated at twelve



           1 The Court initially ordered that the resolution of this motion be deferred until after the
  resolution of Defendant Drabinsky’s cross-claim for indemnification and/or contribution against
  Defendant Gottlieb. However, after receiving Plaintiff’s letter, dated September 12, 2019 (Dkt.
  49), the Court reconsidered that decision and requested a Report and Recommendation based on
  Plaintiff’s argument that the resolution of the default judgment motion against Defendant Gottlieb
  will not later result in inconsistent judgments given the nature of the case and Defendants’ joint
  and several liability (Sept. 13, 2019 Order).
                                                             1
Case 2:17-cv-04458-PKC-RLM Document 103 Filed 07/07/20 Page 2 of 2 PageID #: 1406




  percent per annum compounded monthly from August 26, 2015 until final entry of judgment;

  (3) attorneys’ fees totaling $5,253.00; and (4) costs amounting to $200.00. (R&R, Dkt. 99, at 28.)

  The R&R notified Defendants of their right to file written objections to the R&R, pursuant to 28

  U.S.C. § 636(b)(1) and Federal Rules of Civil Procedure 6(a), 6(d), and 72. (Id.) A copy of the

  R&R was served on Defendant Gottlieb on June 10, 2020. (See Declaration of Service, Dkt. 100.)2

          A district court reviewing a magistrate judge’s R&R “may accept, reject, or modify, in

  whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

  § 636(b)(1)(C). Where no party objects to the magistrate judge’s recommendation, the district

  court “need only satisfy itself that there is no clear error on the face of the record.” Jarvis v. N.

  Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (citation omitted). The statutory

  period for filing objections has expired, and no objections to Judge Mann’s R&R have been filed.

          The Court has reviewed both the record and Judge Mann’s well-reasoned and thorough

  R&R. Finding no error, no less clear error, in Judge Mann’s decision, the Court adopts the R&R

  in its entirety and grants in substantial part Plaintiff’s motion for default judgment as to Defendant

  Gottlieb.


                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge


  Dated: July 7, 2020
         Brooklyn, New York




          The Court deems non-defaulting Defendant Drabinsky as having been served with the
          2

  R&R via the CM/ECF docketing system.
                                                    2
